TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 14, 2016



                                     NO. 03-16-00388-CV


                            Jesus Manuel Miranda, Jr., Appellant

                                               v.

       Elizabeth Espinoza and the Office of the Attorney General of Texas, Appellees




        APPEAL FROM 126TH DISTRICT COURT OF TRAVIS COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
  DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on March 25, 2016. Having

reviewed the record, it appears that the Court lacks jurisdiction over the appeal. Therefore, the

Court dismisses the appeal for want of jurisdiction. Because appellant is indigent and unable to

pay costs, no adjudication of costs is made.